Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous 101 rejections have been fully considered and are persuasive.  The previous 101 rejections have been withdrawn. 

Applicant’s arguments, see page 10-11 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see page 11-13 of applicant arguments/remarks, filed 06/14/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14-15, the closest prior art is considered Leussler (US 2015/0002156). Leussler teaches wherein the switch control instructions comprise commands for determining a number of RF ports of the plurality of RF ports to which the RF power is supplied, and for controlling the plurality of switches to couple the determined number of RF ports to the RF coil to receive the RF power, and to decouple remaining RF ports of the PCIP.20693Atty. Docket No. 2016P00766WOUSAppl. No. 16/339,067 Amendment and/or Response In Reply to Office action of March 16, 2021 plurality of RF ports from the RF coil, in order to impedance match the radio-frequency system to the RF coil; and control the plurality of switches with the switch control instructions [See Fig. 10, wherein the inductive loops L1-L3 are individually powered to impedance match the RF antenna 1,2]. 
	However, Leussler is silent in teaching at least “a radio frequency (RF) coil for acquiring magnetic resonance data from the imaging zone, wherein the RF coil comprises a plurality of coil segments, a plurality of RF ports between adjacent coil segments of the plurality of coil segments, and a plurality of RF switches corresponding to the plurality of RF ports, wherein the plurality of RF switches are configured to individually couple or uncouple the plurality of RF ports to or from the RF coil.” As can be seen in Fig. 10 of Leussler, there can be considered two RF coil segments [1 and 2] and there are no ports between the adjacent RF coil segments that are used to impedance match the RF coil to the radio-frequency system. Leussler also teaches “three loops L11, L12, L13 which are positioned side by side preferably with a small overlapping of each other and in parallel planes above each other” [0075], therefore at least two of the 
	The instant application teaches that by adjusting the number of ports the relationship between the current and voltage supplied to the dipole antenna can be controlled and thereby the matching.  
	Another prior art, Findeklee (US 2014/0139218), is considered relevant prior art [See Fig. 3 and claims 1, 12]. However, Findeklee is also silent in teaching “a radio frequency (RF) coil for acquiring magnetic resonance data from the imaging zone, wherein the RF coil comprises a plurality of coil segments, a plurality of RF ports between adjacent coil segments of the plurality of coil segments, and a plurality of RF switches corresponding to the plurality of RF ports, wherein the plurality of RF switches are configured to individually couple or uncouple the plurality of RF ports to or from the RF coil” and  “wherein the switch control instructions comprise commands for determining a number of RF ports of the plurality of RF ports to which the RF power is supplied, and for controlling the plurality of switches to couple the determined number of RF ports to the RF coil to receive the RF power, and to decouple remaining RF ports of the PCIP.20693Atty. Docket No. 2016P00766WOUSAppl. No. 16/339,067 Amendment and/or Response In Reply to Office action of March 16, 2021 plurality of RF ports from the RF coil, in order to impedance match the radio-frequency system to the RF coil”. 
	Therefore, the independent claims are above the prior art. Dependent claims 2-13 and 16-20 are considered allowable for depending on one of said independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RISHI R PATEL/Primary Examiner, Art Unit 2896